
	
		I
		112th CONGRESS
		1st Session
		H. R. 1524
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2011
			Mr. Payne introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To build capacity and provide support at the leadership
		  level for successful school turnaround efforts.
	
	
		1.Short titleThis Act may be cited as the
			 Lead Act.
		2.FindingsCongress finds the following:
			(1)Research shows
			 that school leadership quality is second only to teacher quality among
			 school-related factors in the factors' impact on student learning.
			(2)Research shows
			 that nearly 60 percent of a school's impact on student achievement is
			 attributable to teacher and principal effectiveness, with 25 percent being
			 attributable directly to the principal.
			(3)As of May of 2010,
			 there are 3,419 schools implementing restructuring under section 1116(b)(8) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6316(b)(8)).
			(4)Research shows
			 that only 2,000 high schools, 12 percent of all high schools, produce one-half
			 of the Nation's high school dropouts. In order to turn those schools around,
			 the United States will need effective principals in those schools.
			(5)Developing an
			 effective method and delivery system for training and supporting effective
			 principals in these schools is essential to the success of the students and the
			 economy of the United States.
			3.PurposeThe purposes of this Act are—
			(1)to build the
			 capacity and increase the supply of effective principals and other school
			 leaders to successfully lead school transformation and turnaround
			 efforts;
			(2)to train and
			 support a cohort of expert principals and other school leaders to lead
			 successful school transformations and turnarounds;
			(3)to recruit and
			 train effective mentors and coaches to support and increase the effectiveness
			 of turnaround leaders;
			(4)to collect, build
			 on, and disseminate information about effective leadership practice for school
			 transformations and turnarounds;
			(5)to support the
			 development of open source professional development materials for principals
			 and other school leaders; and
			(6)to support school
			 transformation and turnaround efforts.
			4.Principal and
			 school leadership development
			(a)Principal and
			 school leadership developmentPart A of title II of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is amended by adding
			 at the end the following:
				
					6Principal and
				school leadership development
						2161.DefinitionsIn this subpart:
							(1)Eligible
				entityThe term eligible entity means a partnership
				between—
								(A)a nonprofit
				organization with a demonstrated commitment and capacity to develop and support
				principals and other school leaders; and
								(B)an institution of
				higher education.
								(2)Learning
				community
								(A)In
				generalThe term learning community means a
				community within a school in which—
									(i)adults and
				students work together to demonstrate a commitment to continuous and
				substantial improvement of school performance; and
									(ii)the turnaround
				leaders and teachers have established the core attributes described in
				subparagraph (B).
									(B)Core
				attributesThe core attributes of a learning community
				are—
									(i)a
				shared school mission and goals with an explicit vision of quality teaching and
				learning that guides all instructional decisions;
									(ii)turnaround leader
				and teacher commitment to student outcomes and improving performance;
									(iii)the
				establishment of a continuous cycle of improvement for the learning
				community;
									(iv)fostering a
				culture of accountability and teamwork where teachers, principals, and other
				school leaders work together on a daily basis to analyze and improve
				practice;
									(v)engagement by
				turnaround leaders and teachers in data analysis, improvement, and inquiry
				about what is working and what is not working; and
									(vi)supporting and
				sharing leadership of the school, including fostering active community and
				family engagement.
									(3)Qualified
				partnershipThe term qualified partnership means a
				partnership between or among—
								(A)(i)a nonprofit organization
				with a demonstrated commitment and capacity to develop and support principals
				and other school leaders;
									(ii)an institution of higher
				education; or
									(iii)a nonprofit organization
				described in clause (i) and an institution of higher education; and
									(B)one or more State
				educational agencies or local educational agencies.
								(4)School
				leadership academyThe term school leadership
				academy means the school leadership academy established under section
				2162(d)(1).
							(5)Turnaround
				leaderThe term turnaround leader means an
				experienced principal or other school leader who—
								(A)is selected for
				participation in a leadership training program under this subpart on the basis
				of rigorous, competency-based, criteria determined by the school leadership
				academy;
								(B)participates in a
				leadership training program provided through the school leadership academy or
				through a school leadership center of excellence established under section
				2163; and
								(C)makes a commitment
				to serve, for not less than 4 years, in a turnaround school, as described in
				section 2164(a)(1).
								(6)Turnaround
				mentorThe term turnaround mentor means a mentor or
				coach who—
								(A)participates in a
				leadership training program provided through the school leadership academy or
				through a school leadership center of excellence established under section
				2163;
								(B)provides ongoing,
				individualized support to turnaround leaders; and
								(C)makes a
				commitment, for not less than 4 years, to support turnaround school
				leaders.
								(7)Turnaround
				schoolThe term turnaround school means a school
				that—
								(A)is subject to
				corrective action or restructuring under paragraph (7) or (8) of section
				1116(b); or
								(B)in the case of a
				secondary school, has a 4-year graduation rate of less than 60 percent.
								2162.School
				leadership academy
							(a)School
				leadership academy authorized
								(1)In
				generalFrom amounts made available to carry out this subpart,
				the Secretary shall award, on a competitive basis, not more than 1 grant to an
				eligible entity to enable the eligible entity to establish not more than 1
				school leadership academy for the development of turnaround leaders and
				turnaround mentors, in order to transform and improve turnaround
				schools.
								(2)Grant
				renewalNotwithstanding paragraph (1), the Secretary may renew
				the grant under this section on the basis of the performance of the eligible
				entity under the grant.
								(b)ApplicationAn
				eligible entity desiring the grant under this section shall submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(c)Award
				basisIn awarding the grant under this section, the Secretary
				shall give a competitive preference to eligible entities—
								(1)with a
				demonstrated capacity to train principals and other school leaders to serve
				high-need local educational agencies; and
								(2)that are committed
				to train principals and other school leaders to serve rural areas.
								(d)Uses of
				funds
								(1)School
				leadership academy and core principlesThe eligible entity
				receiving the grant under this section shall use the grant funds to establish a
				school leadership academy for the development of turnaround leaders and
				turnaround mentors, in order to improve low-performing schools. The school
				leadership academy supported under this section, and the activities carried out
				by the school leadership academy, shall be based on the following core
				principles for school leadership:
									(A)Developing a
				school culture, instructional program, and professional development program,
				with a primary focus on improving the learning of all students.
									(B)Ensuring effective
				management of the organization, operation staff, and resources of the school
				for a safe, efficient, and effective learning environment.
									(C)Supporting school
				faculty and community members, responding to diverse community interests and
				needs, and mobilizing community resources.
									(D)Acting with
				integrity and fairness, and in an ethical manner.
									(E)Understanding and
				influencing the political, social, legal, and cultural context of the
				school.
									(F)Utilizing student
				level data to drive instructional improvement and school level data to drive
				decisionmaking.
									(2)Initial year of
				the grantDuring the first year of the grant under this section,
				the school leadership academy shall use grant funds—
									(A)to bring together
				experts in school leadership who are committed to dramatic and effective
				turnaround of low-performing schools and who can provide input about what the
				evidence base shows regarding effective school leadership in turnaround
				schools, such as—
										(i)representatives of
				institutions of higher education;
										(ii)representatives
				of teacher labor organizations;
										(iii)principals;
										(iv)teachers;
										(v)administrators;
										(vi)representatives
				from the National Board for Professional Teaching Standards;
										(vii)academic experts
				in the field of school transformations and turnarounds;
										(viii)principals and
				individuals who have successfully turned around low-performing schools;
										(ix)Governors or the
				Governors' representatives;
										(x)school support
				staff;
										(xi)parents;
										(xii)representatives
				of community-based organizations;
										(xiii)business
				leaders;
										(xiv)representatives
				of organizations that represent principals; and
										(xv)other
				stakeholders;
										(B)to collect and
				develop, in consultation with the experts described in subparagraph (A), a core
				body of knowledge regarding effective school leadership, which is
				evidence-based and tested over time;
									(C)to create the
				infrastructure to support the development of open source professional
				development materials for principals and other school leaders;
									(D)to develop a
				leadership training program, for turnaround leaders and turnaround mentors,
				that provides training in areas such as—
										(i)designing and
				implementing data-driven school improvement plans;
										(ii)using student
				assessment data, including formative and summative assessments and program
				evaluation data, for the purpose of making instructional decisions and
				improving school-based programs;
										(iii)building
				relationships within the learning community and supporting the school
				community, including parents of students and community stakeholders;
										(iv)designing
				professional development approaches that are school-based and
				evidence-based;
										(v)facilitating and
				conducting group meetings;
										(vi)building
				relationships and communicating effectively with State and local educational
				agency officials and teacher labor organizations;
										(vii)ensuring that
				rigorous, relevant, and effective teaching practices are implemented through
				strong instructional leadership;
										(viii)preparing
				turnaround leaders to provide teachers with useful feedback to improve the
				practice of the teachers;
										(ix)understanding
				staff recruitment, hiring, and dismissal courses of action to create highly
				functional instructional teams;
										(x)understanding
				collective bargaining rules;
										(xi)understanding the
				needs of adult learners;
										(xii)creating a
				high-performance culture by cultivating a commitment to achievement and
				accountability for results from all adults and students in the school;
										(xiii)establishing
				performance benchmarks, identifying leading indicators of change, and assessing
				progress against goals;
										(xiv)understanding
				high-need student populations, particularly special education students, English
				language learners, and high-poverty students; and
										(xv)enforcing a safe,
				disciplined environment with flexible, yet clear, orders of behavior;
										(E)(i)to select an initial
				cohort of turnaround leaders and turnaround mentors from the individuals who
				seek to participate in the leadership training programs using rigorous,
				competency-based, selection criteria determined by the school leadership
				academy;
										(ii)to carry out the leadership
				training program described in subparagraph (D) for the cohort; and
										(iii)to ensure that the leadership
				training program described in subparagraph (D) is informed, on an ongoing
				basis, by evidence regarding effective school leadership;
										(F)to provide
				stipends for turnaround leaders and turnaround mentors to support their
				participation in the leadership training program; and
									(G)to provide support
				for, and encourage interaction among, the initial cohort of participants after
				the cohort's completion of the leadership training program.
									(3)Succeeding grant
				yearsFor the second year, and each succeeding year, of the grant
				under this section, the school leadership academy shall—
									(A)continue
				supporting the development of open source professional development materials
				for principals and other school leaders;
									(B)for the second
				year only, select a second cohort of turnaround leaders and turnaround mentors
				from the individuals who seek to participate in the leadership training
				programs and carry out the leadership training program described in paragraph
				(2)(D) for the cohort;
									(C)provide support
				for, and encourage interaction among, turnaround leaders and turnaround mentors
				in the leadership training programs conducted by the school leadership academy
				and by the school leadership centers of excellence supported under section
				2163; and
									(D)disseminate
				information to turnaround leaders, turnaround mentors, the school leadership
				centers of excellence established under section 2163, and others engaging in
				transformation and turnaround efforts, about lessons learned from, and best
				practices informed by, past school transformation and turnaround
				efforts.
									2163.School
				leadership centers of excellence
							(a)Program
				authorized
								(1)In
				generalBeginning in the first school year after the initial
				cohort of turnaround leaders and turnaround mentors have been trained by the
				school leadership academy under section 2162(d)(2)(E), the Secretary shall
				award, from amounts made available to carry out this subpart and on a
				competitive basis, grants to qualified partnerships (as defined in section
				2161(3)) to enable the qualified partnerships to establish school leadership
				centers of excellence.
								(2)RenewalThe
				Secretary may renew a grant under this section on the basis of the performance
				of the qualified partnership under the grant.
								(b)ApplicationA
				qualified partnership desiring to receive a grant under this section shall
				submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.
							(c)Rural
				areaThe Secretary shall award not less than 1 grant under this
				section to a qualified partnership that intends to establish a school
				leadership center of excellence that focuses on training turnaround leaders and
				turnaround mentors to serve rural areas.
							(d)Authorized
				activitiesA qualified partnership receiving a grant under this
				section shall use the grant funds to establish a school leadership center of
				excellence to support cohorts of turnaround leaders and turnaround mentors to
				be served under the grant as the turnaround leaders and turnaround mentors lead
				school transformation and school turnaround efforts. Each school leadership
				center of excellence shall carry out the following activities:
								(1)Adopt and adapt
				the turnaround leader and turnaround mentor training program described in
				section 2162(d)(2)(D)—
									(A)to meet the needs
				of the local educational agencies proposed to be served by the qualified
				partnership; and
									(B)so that the
				program is informed, on an ongoing basis, by the evidence regarding effective
				school leadership.
									(2)Beginning in the
				school year after the second cohort of turnaround leaders and turnaround
				mentors have been trained by the school leadership academy under section
				2162(d)(3)(B), and for each succeeding school year of the grant—
									(A)select, from
				individuals desiring to be turnaround leaders and turnaround mentors, using
				rigorous, competency-based, selection criteria that is adapted from the
				criteria described in section 2162(d)(2)(E) to meet the needs of the local
				educational agencies proposed to be served by the qualified partnership in
				accordance with section 2164, the cohort of the turnaround leaders and
				turnaround mentors who will—
										(i)participate in the
				leadership training program in order to effectively lead school transformation
				and turnaround efforts; and
										(ii)receive stipends
				to support their participation in the leadership training program; and
										(B)carry out the
				leadership training program, as adapted under paragraph (1), for each cohort,
				in cooperation with participating local educational agencies.
									(3)Use the open
				source materials supported by the school leadership academy under paragraphs
				(2)(C) and (3)(A) of section 2162(d) and work with the school leadership
				academy in order to best train and support the participants.
								2164.Participation
				agreements and applications
							(a)AgreementIn
				order for a turnaround leader or turnaround mentor to participate in a
				leadership training program carried out by the school leadership academy or by
				a school leadership center of excellence under this subpart, the turnaround
				leader or turnaround mentor, respectively, shall enter into an agreement with
				the school leadership academy or school leadership center of excellence, as the
				case may be, under which—
								(1)the turnaround
				leader or turnaround mentor, respectively, agrees to participate in the
				leadership training program and to make a commitment to serve, for not less
				than 4 years, in a turnaround school after the leadership training program,
				pursuant to a mutual agreement between the turnaround leader or turnaround
				mentor, respectively, and the local educational agency the turnaround leader or
				turnaround mentor, respectively, will serve; and
								(2)the local
				educational agency the turnaround leader or turnaround mentor, respectively,
				will serve agrees—
									(A)to provide ongoing
				support for the turnaround leader or turnaround mentor, respectively;
									(B)to support the
				turnaround leader or turnaround mentor, respectively, in developing a
				leadership team at the school;
									(C)to participate in
				the leadership training program, as appropriate;
									(D)to work to build
				community support for the school transformation or turnaround effort by
				involving parents, teachers, paraprofessionals, and other school staff in the
				planning and implementation process;
									(E)to put the
				turnaround leader or turnaround mentor, respectively, in touch with labor
				organizations; and
									(F)to implement the
				recommendations of the school leadership academy or school leadership center of
				excellence to ensure success in the turnaround school where the turnaround
				leader or turnaround mentor, respectively, will serve.
									(b)Noncompliance
				with agreementIf, after receiving notification from the school
				leadership academy or a school leadership center of excellence supported under
				this subpart that a local educational agency which has entered into an
				agreement described in subsection (a) has failed to comply with such agreement,
				the Secretary determines that the local educational agency failed to comply
				with such agreement, then the Secretary shall ensure that no turnaround leaders
				or turnaround mentors from such local educational agency shall be selected for
				participation in the leadership training programs under this subpart after the
				date of such determination.
							(c)ApplicationEach
				turnaround leader, turnaround mentor, and local educational agency desiring to
				participate in the programs and activities assisted under this subpart shall
				submit an application to the appropriate eligible entity or qualified
				partnership at such time, in such manner, and containing such information as
				the eligible entity or qualified partnership, respectively, may require.
							2165. Research,
				evaluation, dissemination, and reports
							(a)In
				generalFrom amounts made available for this subpart, the
				Director of the Institute of Education Sciences shall support, directly or
				through grants or contracts, research on identifying the skills and conditions
				necessary for principals and other school leaders to improve turnaround schools
				and evaluations of the programs and activities funded by grants under sections
				2162 and 2163, including studies and evaluations that—
								(1)assess the
				effectiveness of the programs and activities carried out by each eligible
				entity and qualified partnership receiving a grant under section 2162 or 2163
				in—
									(A)providing
				professional development for turnaround leaders that supports—
										(i)the core
				attributes of a learning community, as described in section 2161(3)(B);
				and
										(ii)effective school
				leadership to improve student and school performance;
										(B)creating the
				conditions and factors that positively impact a school culture and lead to
				improved student academic performance; and
									(C)sustaining
				school-based reforms focused on learner-centered models and a cycle of
				continuous improvement;
									(2)assess how the
				programs and activities carried out by each such eligible entity or qualified
				partnership can be replicated to meet the unique needs of schools; and
								(3)assess how such
				programs and activities improve turnaround schools.
								(b)DisseminationThe
				Secretary shall, based on the results of the studies and evaluations completed
				under subsection (a), disseminate information and analysis to the public,
				including information regarding the best practices in professional development
				to support principals and other school leaders.
							(c)Reports
								(1)Annual reports
				to the SecretaryEach eligible entity and qualified partnership
				that receives a grant under this subpart shall submit an annual report to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may require. The report, at minimum, shall include—
									(A)data on the number
				and characteristics of individuals who have received training or other support
				under the grant;
									(B)data on the
				schools led by such individuals, including—
										(i)characteristics of
				the schools and the students the schools serve, including the number and
				percentage of students in each of the subgroups listed in section
				1111(b)(2)(C)(v)(II);
										(ii)student academic
				achievement growth and other evidence of student academic success,
				disaggregated, where possible, by the subgroups listed in section
				1111(b)(2)(C)(v);
										(iii)student
				attendance;
										(iv)student secondary
				school graduation and college-going rates, if applicable;
										(v)Advanced Placement
				and International Baccalaureate enrollment rates and test scores, if
				applicable; and
										(vi)recruitment,
				development, and retention of teachers who are determined to be effective based
				on multiple measures; and
										(C)evidence that
				turnaround schools led by individuals described in subparagraph (A) have
				improved in areas in which those individuals received training or other support
				under the grant.
									(2)PermissibleAn
				eligible entity or qualified partnership that receives a grant under this
				subpart may include in the annual report under paragraph (1) other evidence of
				progress in schools led by principals trained by the eligible entity or
				qualified partnership, respectively.
								2166.General
				provisions
							(a)ApplicabilityNotwithstanding any other provision of law,
				the provisions of subparts 1 through 5 shall not apply to grants under this
				subpart.
							(b)Rule of
				constructionThe rule of construction described in section
				1116(d) shall apply to this subpart in the same manner as such rule applies to
				section
				1116.
							.
			(b)Authorization of
			 appropriationsSection 2103 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6603) is amended—
				(1)in subsection (a),
			 by striking subpart 5 and inserting subparts 5 and
			 6; and
				(2)by adding at the
			 end the following:
					
						(c)Principal and
				school leadershipThere are authorized to be appropriated to
				carry out subpart 6 such sums as may be necessary for fiscal year 2012 and each
				of the 4 succeeding fiscal
				years.
						.
				(c)Conforming
			 amendmentsThe table of contents in section 2 of the Elementary
			 and Secondary Education Act of 1965 is amended by inserting after the item
			 relating to section 2151 the following:
				
					
						SUBPART 6—Principal and school leadership
				development
						Sec. 2161. Definitions.
						Sec. 2162. School leadership academy.
						Sec. 2163. School leadership centers of excellence.
						Sec. 2164. Participation agreements and
				applications.
						Sec. 2165. Research, evaluation, dissemination, and
				reports.
						Sec. 2166. General
				provisions.
					
					.
			
